DETAILED ACTION
	The Information Disclosure Statements filed on September 25, 2019, January 17, 2020, April 21, 2020, June 4, 2020 and November 11, 2020 have all been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-14 of U.S. Patent No. 10,507,846. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the prior patent both disclose an overhead transport system comprised of a suspended railway having at least one track switch configured to operate with a motorized carrier. The motorized carrier is further comprised of an electric motor and a subsequent second motorized carrier configured to travel along the suspended railway. While the claims are not identical it would have been obvious to one of ordinary skill in the art to have come to the expected result that . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rypinski (US 3,861,315).
Rypinski discloses an overhead transport system comprised of a suspended railway comprised of a pair of concrete channels 4 and within the concrete channels are steel rails 25 to support motorized trolleys as shown in cross section in figure 6. The trolley is comprised of an electric motor 29, gearbox, and axles connect to wheels 37 which engage the rails. The motorized trolley supports a carrier platform 34 which is comprised of connectors, shown beneath the platform in figure 6, to engage with a container. The container connections are positioned at each of the four corners of the platform. The container may be a vehicle body or an intermodal container, as shown in figure 2. Figures 12-13 depict connectors and bumpers for connecting and controlling movement of the trolleys as they are propelled along the suspended railway. The railway is further comprised of switches to allow for the selective movement of trolleys to specific destinations. The various switch assemblies are shown in figures 22, 23 and 25. 
Allowable Subject Matter
Claims 6-17 allowed over the prior art made of record but are still subject to the Double Patenting rejection presented above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, S. Joseph Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/Robert J McCarry Jr/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        



RJM
June 16, 2021